Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-8 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Marsh (US Patent Application Publication 2012/0021645 A1) teaches: “a terminal (4 and 8), comprising: a terminal main body 4 having an electrical conductivity (see paragraph [0003]), and including a contact portion 38; and an insulation member 36 including a terminal holding portion 32 arranged on a rear end side of the contact portion 38 and held in a housing 6, wherein the terminal holding portion 32 includes a rotation prevention portion 68 engaged with a locking portion 78 formed in the housing 6 to prevent rotation of the terminal (4 and 8) in the housing 6".
ITOU et al. (US Patent Application Publication 2020/0144758 A1) teaches: “a rotation prevention portion 230 engaged with a locking portion 222 formed in the housing 300 to prevent rotation of the terminal 100 in the housing 300".
However, Marsh and ITOU fails to provide, teach or suggest: the locking portion of the housing includes an arm portion and a locking claw portion which is formed at a distal end of the arm portion, and the rotation prevention portion includes a first engaged portion engaged with the locking claw portion in a state while the terminal is being installed into the housing, and a second engaged portion engaged with the locking 
Claims 3-6 and 8 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 7, Marsh (US Patent Application Publication 2012/0021645 A1) teaches: “a terminal (4 and 8), comprising: a terminal main body 4 which includes a cylindrical portion 38, a core holding portion 26 which holds a cable core 30, and a coupling portion (along 48, 52 and 58) which is located between the cylindrical portion 38 and the core holding portion 26, and couples the cylindrical portion 38 and the core holding portion 26; and an insulation member 36 which includes a rear end insulation portion 32 which is provided to a rear end portion of the cylindrical portion 38 of the terminal main body 4 and a front end portion of the coupling portion (along 48, 52 and 58) of the terminal main body 4, and covers the rear end portion of the cylindrical portion 38 of the terminal main body 4 and the front end portion of the coupling portion (along 48, 52 and 58) of the terminal main body 4, wherein the rear end insulation portion 32 includes a first columnar part 36 which is located on a side opposite to the core holding portion 26, and a second columnar part 40 which is located on a side of the core holding portion 26, the pair of second planar portions (adjacent to 58) being parallel to the first planar portions and being mutually symmetrical with respect to the center axis of the first columnar part 36, and a value of a distance between the pair of second planar portions (adjacent to 58) is smaller than a value of a distance between the pair of first planar portions (adjacent to 48)".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831